Citation Nr: 1020500	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  96-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to October 
1978, and from December 1990 to September 1991; he retired 
from the Army National Guard in September 1997.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which, in pertinent 
part, denied service connection for a psychiatric disorder.

Although the Veteran requested a hearing in June 2006 in 
connection with his claim on appeal, this hearing request was 
withdrawn by the Veteran's representative in a November 2006 
letter.  See 38 C.F.R. § 20.704(e) (2009).  Therefore, the 
Board will proceed with a decision in this case.

In September 2008, the Board remanded the issue listed above 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  

The appeal again is REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action, on his part, is 
required.


REMAND

Unfortunately the Board finds that further VA action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

In the September 2008 remand, the Board directed that the 
Veteran be scheduled for a VA psychiatric examination to 
identify all psychiatric disorder(s) currently present.  The 
examiner was requested to provide an opinion as to whether it 
was at least as likely as not (50 percent or greater 
probability) that any present mental disorder (1) was 
incurred in or aggravated by active duty service or (2) was 
caused or aggravated by a service-connected disability, to 
include hearing loss, tinnitus, and degenerative joint 
disease of the right ankle as a result of an injury.

The requested examination was performed in May 2009.  The 
examiner gave a diagnosis of psychosis, not otherwise 
specified, and opined that the psychosis was not related to 
alcohol, substance use or abuse, and was not related to the 
Veteran's service-connected physical conditions.  
Unfortunately, the examiner provided no opinion regarding 
whether the diagnosed psychosis was incurred in or aggravated 
by active duty service.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the Veteran's entire claims file should be 
forwarded to the examiner who examined the Veteran and 
prepared the May 2009 examination report for an addendum 
opinion addressing the requested questions.  VA should only 
arrange for the Veteran to undergo further examination if the 
prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claim for 
service connection for hearing loss (as the original claim 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, VA should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

The Board further notes that in February 2010, the Veteran 
stated that he received treatment at the Fort Gordon Army 
Medical Center for a mental health condition.  As the Fort 
Gordon, Georgia, facility is a Federal facility, VA must 
obtain all outstanding pertinent medical records from this 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

Prior to readjudication of the claim, VA should also give the 
Veteran another opportunity to present information and 
evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).

After providing the appropriate notice, VA should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with VA's duties 
to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve VA of the responsibility 
to ensure full compliance with VA's duties to notify and 
assist.  Hence, in addition to the actions requested above, 
VA should also undertake any other development or 
notification action deemed warranted prior to adjudicating 
the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Obtain from the Fort Gordon, Georgia 
Army Medical Center all outstanding 
records of evaluation and/or treatment of 
the Veteran.  All records or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence not of record that 
pertains to the claim remaining on appeal.  
VA should explain the type of evidence 
that is his ultimate responsibility to 
submit.  The letter should clearly explain 
to the Veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, VA should notify the Veteran 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  As needed, VA should have any 
documents in, or added to, the record that 
are in Spanish translated into English 
prior to any scheduled examination.  All 
translations should be associated with the 
claims file.

5.  After all records and/or responses 
from each contacted have been associated 
with the claims file, or the time period 
for the Veteran's response has expired, 
forward the Veteran's entire claims file 
to the examiner who examined the Veteran 
in May 2009 for an addendum opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's diagnosed psychosis 
was incurred in or aggravated by active 
duty service.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
arrange for the Veteran to undergo VA 
psychiatric examination, by an 
appropriate physician, to obtain the 
above-requested medical opinion. 

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

The physician should set forth all 
findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to any 
scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


